Exhibit 10.2

March 8, 2013

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

11025 RCA Center Drive, Suite 300

Palm Beach Gardens, Florida 33410

Re: Management and Financial Consultancy

Dear Mr. Connolly,

This letter (“Letter Agreement” or the “Agreement”) outlines a proposal between
Dynamic Healthcare Solutions, LLC (“DHS”) and the Aurora Diagnostics Holdings,
LLC (the “Client”) of the objective, tasks, work product and fees for the
engagement of DHS to provide interim management and financial consulting
services to the Client.

OBJECTIVE

To provide services to the Client customarily provided by an Executive Chairman
of the Board and Chief Executive Officer and to assist the Client’s Board of
Managers in the continued stabilization of the Client and its day to day
management, as well as in the continued development of an operating and business
plan, and in maximizing the Client’s enterprise value.

TASKS

 

  •  

Assess the day-to-day management responsibility of the Client’s operations under
the direction of the Board of Managers.

 

  •  

Assist the Board in the assessment and improvement of the current financial
position of the Client.

 

  •  

Meet with the existing Client management to review their assessment of the
Client’s situation, evaluate their input, and suggest activities targeted to
optimizing the Client’s performance.



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 2 of 12

 

  •  

Assist in evaluating the Client’s current cash position and endeavor to develop
a cash funding plan that will permit the Client to operate at lower levels of
cash consumption and meet such covenants as may exist with its lenders.

 

  •  

Assist in the development of intermediate and longer term operating plans. This
will include assisting in the evaluation of the Client’s strategic vision and
mission.

 

  •  

As may be appropriate, meet with the Client’s lenders, vendors, payers,
providers, insurers, and other key outside parties as may be required from time
to time.

 

  •  

As may be appropriate, report to and attend meetings of the Board of Managers as
may be required from time to time.

 

  •  

As may be appropriate, meet monthly with Summit Partners and KRG Capital
Partners on a monthly basis (whether in person or via teleconference, as
mutually agreed) and maintain regular dialogue with each of them on material
matters and recommended action plans for the Client.

 

  •  

Perform such other tasks as may normally be associated with the position of
Executive Chairman and Chief Executive Officer, or as otherwise may be mutually
agreed upon with the Board of Managers.

WORK PRODUCT

The work product of DHS will be in the form of:

 

  •  

Those services normally provided by the Client’s Executive Chairman.

 

  •  

Information to be discussed with the Client and others as may be requested by
the Client.

 

  •  

Written reports and analysis worksheets to support DHS’s suggestions as DHS
deems necessary or as may be reasonably requested.

Note: DHS and its principals make no express or implied warranty of their
respective work or predict either results or final developments in this matter.
DHS cannot and does not guarantee a particular result or outcome. The fees
charged do not depend upon the result obtained. The Client specifically
acknowledges that no promises have been made by DHS or its principals as to what
results can or will be achieved for the Client.



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 3 of 12

 

STAFFING

Dynamic Healthcare Solutions (DHS) will be the party engaged for this
assignment.

On behalf of DHS, Daniel D. Crowley will be assigned as the principal
responsible for the overall engagement. Mr. Crowley has a wide range of
experience, skills, and abilities related to this type of assignment. It is the
parties’ understanding that Mr. Crowley will collaborate with the Client’s Board
of Managers in assessing the current situation and in developing a strategic
plan to improve the Client.

Appointment of Mr. Crowley. Mr. Crowley will be appointed and will serve as an
officer of the Client with the title of President and Chief Executive Officer
and, in accordance with the Client’s Operating Agreement, such appointment will
constitute the delegation to Mr. Crowley of the authority, duties and
responsibilities that are normally associated with such titles.

The parties acknowledge that Mr. Crowley has multiple clients at any given time
but will devote the time necessary to this assignment as Mr. Crowley and the
parties mutually agree is reasonable and appropriate.

FEES, TERM AND EXPENSES

Fees: In connection with this consultancy, DHS shall be paid a monthly fee, or
retainer, of $100,000 plus reasonable out of pocket expenses, commencing on the
one month anniversary of the date of this Agreement.

The Client agrees and understands that the fee above is a retainer and not just
an advance against future fees. The purpose of the retainer fee is to ensure the
availability and engagement of DHS and its principals. The Client understands
that in agreeing to be available to represent the Client in this matter, DHS and
its principals may necessarily decline representation to other potential
clients.

Other than the services of Mr. Crowley, DHS may associate in its sole discretion
with others as may be needed to obtain the best possible outcome for the Client.
In the event DHS provides the Client with the services of professionals (with
staff levels as designated by DHS), DHS will inform the Board of Managers on a
bi-weekly basis of the approximate headcount and costs associated with such
individuals. Its fees will be based on the hours charged at DHS’s hourly rates,
which are:

 

Principals

   $ 550 / Hour   

Senior Associates

   $ 350 / Hour   

Associates

   $ 300 / Hour   

Consultants

   $ 225 / Hour   



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 4 of 12

 

Term. This engagement initially shall be for a twelve (12) month duration,
commencing on March 15, 2013 or such earlier date as may be reasonably requested
by the Client. This term shall automatically renew except as may be terminated
by either party upon sixty (60) days prior written notice to the address of
record contained herein.

The Client’s Board of Managers may terminate this Agreement at any time, with or
without cause, upon thirty (30) days prior written notice. In the event, the
assignment and this Agreement are terminated by the Client’s Board of Managers
prior to the completion of six (6) months, then DHS shall receive payment within
five (5) business days of receipt of its invoice, for unpaid services rendered
and related expenses as well as for such period remaining under this Agreement.

Retainer: To initiate this engagement, DHS requires a two (2) month retainer as
an advance by wire transfer of two (2) months, i.e. $200,000. This balance shall
be maintained throughout the duration of this engagement.

DHS will submit semi-monthly invoices for services rendered and expenses
incurred. Payment for the semi-monthly billings will be paid by wire transfer
within five (5) business days of the receipt of each invoice from DHS. At the
end of each month of the engagement, the retainer shall be replenished. At the
end of the engagement, any unearned portion of the retainer will be returned to
the Client.

Out of Pocket Cash Expenses: In addition to the fees set forth above, the Client
shall also pay directly or reimburse DHS by wire transfer within five
(5) business days of receipt of periodic billings, for all reasonable out of
pocket expenses incurred in connection with this assignment such as travel,
lodging, meals, postage, telephone, facsimile charges, and other expenses
related to this assignment. The Client acknowledges that Mr. Crowley shall be
conducting travel on the Client’s behalf using a private jet and agrees that all
commercially reasonable expenses related to such travel shall be deemed to be
reasonable out of pocket expenses for purposes of this provision.

All payment obligations set forth in this Agreement are joint and several
obligations of the Client and its subsidiaries. In the event that the Client
does not have the capacity to pay a given obligation when due, the Client shall
cause its subsidiaries to promptly make such payments.



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 5 of 12

 

Success fee: The Client shall pay to DHS a success fee in cash via wire transfer
within three (3) business days after the Client’s consummation of a change of
control event that occurs at any time during the term hereof or prior to the one
(1) year anniversary of the termination or expiration of this Agreement. The
amount of the success fee shall be equal to:

In the event that the aggregate transaction value received by the Client, its
creditors and/or stockholders is equal to:

i. $350 million or less, then DHS shall receive a success fee equal to $2
million.

ii. greater than $350 million but less than $436.6 million, then DHS shall
receive a success fee equal to the sum of (A) the success fee in (i) above plus
(B) $2.25 million.

iii. greater than $436.6 million but less than $523.6 million, then DHS shall
receive a success fee equal to the sum of (A) the success fees in (i) and
(ii) above plus (B) $2.75 million.

iv. greater than $523.6 million but less than $610 million, then DHS shall
receive a success fee equal to the sum of (A) the success fees in (i), (ii) and
(iii) above plus (B) $3.5 million.

v. greater than $610 million then DHS shall receive a success fee equal to the
sum of (A) the success fees in (i), (ii), (iii) and (iv) above and (B) ten
percent (10%) of the excess of the aggregate transaction value over $610
million.

“aggregate transaction value” shall mean, without duplication: (A) the aggregate
amount of cash and the fair market value (determined as set forth below) of any
securities or other property or consideration received or to be received by the
Client or its stockholders in connection with a change of control event,
including, without limitation, (1) any dividends or distributions or any stock
redemptions or repurchases outside the normal course of business paid as part of
the consideration received by the Client’s stockholders in connection with a
change of control event, paid (and received by the beneficiary thereof) at the
closing of a change of control event, (2) all amounts payable in relation to, or
other value ascribed in the change of control event (including the form of
“rollover” options or warrants) in respect of, warrants, options or other
convertible securities, and (3) the full amount of any payments in installments
when such amounts are paid; plus (B) all indebtedness for borrowed money or
capitalized leases net of any cash of the Client or its subsidiaries, and
preferred stock directly or indirectly assumed, refinanced, retired or
extinguished (and all payments made and expenses incurred in connection
therewith, including, without limitation, prepayment premiums and defeasance
costs) in connection with the change of control event (including, in the case of
the sale, exchange or purchase of equity securities, any such indebtedness for
borrowed money or capitalized leases



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 6 of 12

 

outstanding at the closing of the change of control event); plus (C) in the case
of a change of control event structured as a sale, transfer, exchange or
disposition of assets, if less than 100% of the assets of the Client are
transferred in the change of control event, the net value of any current assets
(such as accounts receivable and inventory, but excluding cash and cash
equivalents) less any current liabilities retained by the Client that directly
relate to the assets transferred in the change of control event, net of
allowances for doubtful accounts and similar reserves.

Amounts paid into escrow and contingent payments in connection with any change
of control event will be included as part of the aggregate transaction value on
the terms and subject to the conditions set forth in this paragraph. The portion
of the success fee relating to amounts paid into escrow will be calculated and
paid if and when such amounts are released from escrow. If the consideration in
connection with any change of control event is contingent and may be increased
by payments relating to future events, the portion of the success fee relating
to such contingent payments (the “Contingent Fee Portion”) will be calculated
and paid if and when such contingent payments are made.

“Change of control event” shall mean a transaction or series of transactions
involving the sale or disposition of all or substantially all of the debt,
equity or assets comprising the Client, whether directly or indirectly and
through any form of transaction, including, without limitation, merger, reverse
merger, stock sale, asset sale, asset swap, consolidation, amalgamation,
spin-off, split-off or other similar transaction.

RELATIONSHIP OF THE PARTIES

The parties intend that an “independent contractor” relationship will be created
by this Agreement. DHS and its Principal, Daniel D. Crowley, and any
professionals provided by DHS are not to be considered an employee or agent of
the Client. The employees of DHS are not entitled to any of the benefits that
the Client typically provides for the Client’s employees or its executives (i.e.
health, dental, vision, and other group benefits).

Each party agrees not to solicit, recruit or hire any employees or agents of the
other party during the term of this Agreement and for a period of two (2) years
subsequent to the termination or expiration of this Agreement.

In the event of default of any payment or nonpayment as set forth in this
Agreement, DHS reserves the right to withdraw from representation of the Client
upon fifteen (15) days written notice to the Client.



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 7 of 12

 

FRAMEWORK OF THE ENGAGEMENT

The Client acknowledges that it is hiring DHS purely to assist and advise the
Client with interim management, business planning and restructuring. DHS’s
engagement shall not constitute an audit, review, or compilation, or any other
type of financial statement, reporting, or consulting engagement that is subject
to the rules of the AICPA, the SSCS, or any other state or national professional
bodies.

INDEMNIFICATION OF DHS; LIMITATION ON LIABILITY

As further consideration under the Agreement, the Client agrees to indemnify,
defend and hold harmless DHS and its respective officers, managers, members,
partners, employees and agents, and any other persons controlling DHS or any of
its affiliates (collectively, “Indemnified Persons”), to the fullest extent
lawful, from and against any claims, liabilities, losses, damages, costs and
expenses (or any action, claim, suit or proceeding (an “Action”) in respect
thereof), as incurred, related to or arising out of or in connection with DHS’s
services under this Agreement or any proposed transaction contemplated by this
Agreement or any Indemnified Person’s role in connection therewith, whether or
not resulting from an Indemnified Person’s negligence (“Losses”), provided,
however, that the Client shall not be responsible for any Losses that arise out
of or are based on any action of or failure to act by DHS to the extent such
Losses are determined by a final, non-appealable judgment to have resulted
primarily from the bad faith, gross negligence or willful misconduct (other than
an action or failure to act undertaken at the written request or with the
written consent of the Client) of the given Indemnified Persons.

The Client agrees that no Indemnified Person shall have any liability to the
Client or its owners, parents, affiliates, security holders or creditors for any
Losses, except to the extent such Losses are determined by a final,
non-appealable judgment to have resulted primarily from the bad faith, gross
negligence or willful misconduct (other than an action or failure to act
undertaken at the written request or with the written consent of the Client) of
the given Indemnified Persons.

The Client agrees that it will not settle or compromise or consent to the entry
of any judgment in, or otherwise seek to terminate, any pending or threatened
Action in respect of which indemnification or contribution may be sought
hereunder (whether or not any Indemnified Person is a party to such Action)
unless DHS has given its prior written consent (which consent shall not be
unreasonably withheld, delayed or conditioned), or the settlement, compromise,
consent or termination (i) includes an express unconditional release of such
Indemnified Person from all Losses arising out of such Action and (ii) does not
include any admission or assumption of fault on the part of any Indemnified
Person.

Promptly after its receipt of notice of the commencement of any Action, any
Indemnified Person will, if a claim in respect thereof is to be made against the
Client pursuant to this



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 8 of 12

 

Agreement, notify the Client in writing of the commencement thereof; provided
that no omission so to notify the Client will relieve the Client from its
obligations hereunder except to the extent that the Client is materially
prejudiced as a result thereof. If the Client so elects, then the Client may
assume the defense of such Action, including the employment of counsel
(reasonably satisfactory to DHS), provided the Client permits an Indemnified
Person and counsel retained by an Indemnified Person at such Indemnified
Person’s expense to participate in such defense. Notwithstanding the foregoing,
in the event (i) the Client fails promptly to assume the defense and employ
counsel reasonably satisfactory to DHS, or (ii) the Indemnified Person has been
advised in writing by competent and reputable counsel that there exist actual or
potential conflicting interests between the Client or counsel employed by the
Client to defend such Indemnified Person and such Indemnified Person with
respect to the subject matter of the relevant Action, an Indemnified Person may
employ separate counsel (in addition to local counsel as required by such
proceeding) reasonably satisfactory to the Company to represent or defend such
Indemnified Person in such action or proceeding, and the Client is obligated to
indemnify such Indemnified Person with respect to such Action, the Client agrees
to pay the fees and disbursements of such separate counsel. In no event shall
the Client be liable to any Indemnified Person hereunder for (i) any settlement
by an Indemnified Person effected without the Client’s prior written consent
(not to be unreasonably withheld, delayed or conditioned) or (ii) in connection
with any such Action, or similar Actions arising out of the same general
allegations, for fees and expenses of more than one separate firm of attorneys
on behalf of all Indemnified Persons collectively.

Subject to the receipt of reasonable documentation, the Client agrees to
reimburse the Indemnified Persons for all reasonable costs and expenses
(including, without limitation, reasonable fees and expenses of outside counsel)
incurred by the Indemnified Persons (including all such reasonable costs and
expenses incurred to enforce the terms of this Section) as they are incurred in
connection with investigating, preparing, defending or settling any Action for
which indemnification or contribution has or is reasonably likely to be sought
by the Indemnified Person, whether or not in connection with litigation in which
any Indemnified Person is a named party; provided that, if any such
reimbursement is for expenses relating to a Loss that is determined by a final,
non-appealable judgment to have resulted primarily from the bad faith, gross
negligence or willful misconduct (other than an action or failure to act
undertaken at the written request or with the written consent of the Client) of
the given Indemnified Persons, such Indemnified Person shall promptly repay such
amount to the Client. If any of DHS’s professional personnel appears as witness,
is deposed or is otherwise involved in the defense of any Action against DHS,
the Client or the Client’s affiliates, officers, managers, Managers or
employees, the Client will reimburse DHS for all reasonable hourly fees of such
personnel and reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable and documented fees and expenses of one outside
counsel) incurred by DHS by reason of any of its personnel being involved in any
such Action.



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 9 of 12

 

The indemnity, contribution and expense reimbursement obligations set forth
herein (i) shall be in addition to any liability the Client may have to any
Indemnified Person at common law or otherwise, (ii) shall survive the expiration
or termination of the Agreement or completion of DHS’s services hereunder,
(iii) shall apply to any modification of DHS’s engagement, (iv) shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of DHS or any other Indemnified Person, (v) shall be binding on any
successor or assign of the Client and successors or assigns to the Client’s
business and assets and (vi) shall inure to the benefit of any successor or
assign of any Indemnified Person.

Neither DHS nor any of the Indemnified Persons shall be responsible or have any
liability for (a) any indirect, special or consequential damages arising out of
or in connection with this Agreement or the transactions contemplated hereby,
even if advised of the possibility thereof or (b) in excess of the fees or
retainers actually paid to DHS hereunder.

INSURANCE COVERAGE FOR PRINCIPAL(S)

In addition to the foregoing indemnification, Mr. Crowley shall be deemed to be
an officer of the Client and shall, along with any other DHS personnel who serve
as officers of the Client, be caused by the Client to be individually covered by
the same indemnification and director and officer liability insurance as is
applicable to the other officers of the Client.

DHS has its own errors and omissions insurance policy. However, in addition to
such policy, the Client agrees that the Client will use the Client’s best
efforts to specifically include and cover any DHS appointees under both the
Client’s policy for errors and omissions as well as directors’ and officers’
insurance.

The Client has represented to DHS that the Client has errors and omissions
coverage and directors’ and officers’ coverage in aggregate amounts of Five
Million Dollars ($5,000,000) each. The Client shall add DHS, Mr. Crowley and
relevant DHS employees as insureds under each policy. In the event that the
Client reduces its coverage or such coverage is cancelled or terminated, the
Client hereby authorizes DHS to attempt to purchase a separate directors’ and
officers’ liability policy that will cover DHS’s employees and agents only, with
the cost of such policy to be invoiced to the Client as an out of pocket cash
expense. If DHS is unable to purchase such directors’ and officers’ insurance
related to this assignment then DHS reserves the right to terminate this
Agreement without penalty.



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 10 of 12

 

SURVIVAL

The obligations of the parties under the sections entitled “Timing, Fees and
Expenses”, “Relationship of the Parties”, “Indemnification of DHS; Limitation on
Liability”, and “Governing Law and Dispute Resolution” survive the termination
or expiration of the Agreement.

GOVERNING LAW AND DISPUTE RESOLUTION

This Letter Agreement is deemed covered by the laws of the State of New York
without regard to conflict of law principles.

If any dispute arises between the parties and the parties are unable to agree on
a mutually satisfactory resolution within thirty (30) calendar days after
written notice by one party to the other(s), then any party may require the
matter to be settled by confidential, binding arbitration. If such arbitration
shall occur, it shall be in Chicago, Illinois. Each party shall attempt for two
(2) weeks to agree on a single arbitrator. If that effort should fail, each
party shall appoint one (1) arbitrator. The two arbitrators so chosen shall
attempt for two weeks to select a third. If they are unable to agree, the
American Arbitration Association in Illinois shall choose a third. The
arbitration shall occur using the rules and procedures of the American
Arbitration Association. The decision of the arbitrator(s) shall be final,
binding and non-appealable.

DISCLOSURES

By executing this Agreement, the Client acknowledges and hereby agrees that DHS,
Mr. Crowley, and its employees, agents, and contractors have both other current
and/or potential future engagements with other entities than the Client. DHS and
Mr. Crowley, after reasonable inquiry, affirm that they are each unaware of any
known conflict of interest regarding either of them with regard to this
assignment for the Client. Client understands and acknowledges that, for
purposes of this engagement, DHS is engaged only by Client and all duties and
responsibilities created and imposed by this Agreement shall be owed solely to
Client, unless otherwise agreed to in writing or otherwise imposed by law.

As of the date hereof, DHS and/or Mr. Crowley does not serve as the CEO or
interim CEO of any other company or have any relationship or agreement, direct
or indirect (other than retail banking or brokerage accounts), with any known,
after reasonable inquiry, stakeholder of the Client or their affiliates;
including, without limitation, its lenders, bond holders, managers or members
(each a “Client Stakeholder”). If DHS and/or Mr. Crowley (i) accept a CEO or
interim CEO role of another company or business or (ii) enter into any
relationship or agreement, direct or indirect (other than



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 11 of 12

 

retail banking or brokerage accounts), with any known, after reasonable inquiry,
Client Stakeholder (or if the other party to an agreement becomes a Client
Stakeholder) during the term of this engagement, DHS and/or Mr. Crowley will
promptly inform the Client’s Board of Managers in writing. Client agrees that
should DHS and/or Mr. Crowley agree to undertake a new Client in the role of
CEO, such representation will not be treated as a breach of this Agreement or a
reason for termination or non-renewal thereof, in the absence of a conflict of
interest.

CLIENT REPRESENTATIONS

All action required to be taken by the Client’s Board of Managers and members in
order to authorize the Client to enter into this Agreement, and to be bound to
make the success fee payments referenced in the “Fees, Term and Expenses”
section above has been taken. This Agreement, when executed and delivered by the
Client, shall constitute valid and legally binding obligations of the Client,
enforceable against the Client in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

SEVERABILITY

If any portion of this Letter Agreement shall be determined to be invalid or
unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.

ENTIRE AGREEMENT

This Agreement and the Mutual Non-Disclosure Agreement between DHS and the
Client dated as of February     , 2013, collectively contain the entire
understanding of the parties relating to the services to be rendered by DHS and
may not be amended or modified in any respect except in writing by the parties.
DHS will not be responsible for performing any services not described in this
Agreement or in a subsequent writing signed by the parties.

NOTICES

All notices required or permitted to be delivered under this Letter Agreement
shall be sent, if to DHS, to the address set forth at the head of this Letter
Agreement, and if to the Client, to the address set forth above or as updated by
the Client in writing thereafter. All notices under the Agreement shall be
sufficient if delivered by facsimile or nationally recognized overnight courier.
Any notice shall be deemed to be given upon actual receipt.



--------------------------------------------------------------------------------

Confidential

Mr. Peter Connolly

Chairman, Board of Managers

Aurora Diagnostics Holdings, LLC

March 8, 2013

Page 12 of 12

 

If these terms meet with your approval, please sign and return the enclosed copy
of this proposal. Upon approval, please wire transfer the amount of $200,000 to
establish the retainer and we will commence the engagement on March 15, 2013 or
such earlier date as may be reasonably requested by the Client.

We look forward to working on this assignment.

Sincerely yours,

Dynamic Healthcare Solutions, LLC

Daniel D. Crowley

Principal and Member

Acknowledged and Agreed to:

Aurora Diagnostics Holdings, LLC

 

By:  

/s/ Peter J. Connolly

Its:  

Chairman of the Board of Managers